Name: Commission Regulation (EEC) No 1943/84 of 6 July 1984 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 7. 7. 84 Official Journal of the European Communities No L 180/25 COMMISSION REGULATION (EEC) No 1943/84 of 6 July 1984 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1032/84 (2), and in particular Article 3 (7) (b) thereof, Whereas, in accordance with Article 3 (2) of Regula ­ tion (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the average world market price for these products is lower than the guide price : whereas this aid is equal to the difference between the two prices ; Whereas Council Regulation (EEC) No 1033/84 of 31 March 1984 (3) fixed the guide price for peas and field beans for the 1984/85 marketing year ; Whereas the world market price for the products concerned was determined by a decision of the Commission, taken pursuant to Article 3 (2) of Regula ­ tion (EEC) No 1431 /82, concerning the determination of the world market price for peas and field beans ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient ; Whereas the aid must be fixed at least once every marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 The amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 shall be 6,11 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12 . 6 . 1982, p . 28 . O OJ No L 107, 19 . 4 . 1984, p . 39 . 3 OJ No L 107, 19 . 4 . 1984, p . 41 .